United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4525
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Brian Swartz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                              Submitted: July 18, 2017
                                Filed: July 20, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     Brian Swartz pleaded guilty to conspiring to distribute 500 grams or more of
methamphetamine. The district court1 determined that his advisory guidelines range

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
was 188 to 235 months in prison, granted the government’s motion for a substantial
assistance reduction, and sentenced Swartz to 144 months. He appeals the sentence,
and his counsel has submitted a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in denying a mitigating-role reduction,
and abused its discretion in denying a downward variance.

       After careful review of the record, including Swartz’s admissions of substantial
involvement in the conspiracy in the plea agreement, we conclude the district court
did not clearly err in denying a mitigating-role reduction, and did not abuse its
discretion in declining a further downward departure or variance. We have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
find no non-frivolous issues for appeal.

      Accordingly, we affirm.
                     ______________________________




                                         -2-